Case 7:18-cr-01916 Document 51 Filed on 12/11/18 in TXSD Page 1 of 2

United States District Court
Souther District of Texas
UNITED STATES DISTRICT COURT DEC 11 2018
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION David J. Bradley, Clerk

UNITED STATES OF AMERICA

Vv. Criminal No. M-18-1916-03

MMM Mum

CYNTHIA MARIE VILLARREAL
NOTICE OF PLEA AGREEMENT

COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement:

1. Defendant agrees to plead guilty to Count One of the Indictment.

2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3E1.1(a)
if the defendant clearly demonstrates acceptance of responsibility;

b. that the defendant receive an additional 1 level downward departure
pursuant to U.S.S.G. § 5K3.1 for early disposition; and

c. that the remaining counts of the indictment be dismissed at the time of
sentencing.

If the Defendant is not a citizen of the United States of America, a plea of guilty may
result in removal from the United States, denial of citizenship and denial of admission to the
United States in the future. Ifthe Defendant is a naturalized United States citizen, a plea of
guilty may result in denaturalization.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it
supersedes all prior understandings, if any, whether written or oral, and cannot be modified other

than in writing and signed by all parties or on the record in Court. No other promises or
Case 7:18-cr-01916 Document 51 Filed on 12/11/18 in TXSD Page 2 of 2

inducements have been or will be made to the Defendant in connection with this case, nor have
any promises or threats been made in connection with this plea.
ACKNOWLEDGMENTS:
I have read this agreement and carefully reviewed every part of it with my attorney. IfI
have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: / a lp. / SAIPAN Defendant: bt Hf Wau

 

VS

I am the Defendant's counsel. I have cares reviewed every part of this agreement

with the Defendant. I certify that this agreement has been translated to my client by a person
fluent in the Spanish language if my client is unable to read or has difficulty understanding the

English language.

Date: Jo 1214

 

Counsel for Defense
For the United States of America:

RYAN K. PATRICK
United States Attorney

 

Wyo: 5 r.

Assistant United States Attorney
APPROVED BY:

(Ye

James H tug
Assistant Wnited States Attorney in Charge
